IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ELMER DAVENPORT,                      :   No. 25 EAP 2015
                                      :
                  Appellant           :   Appeal from The order of
                                      :   Commonwealth Court dated May 14,
                                      :   2015 at No. 145 M.D. 2015.
            v.                        :
                                      :
                                      :
PA. BOARD OF PROBATION AND            :
PAROLE,                               :
                                      :
                  Appellee            :


                                  ORDER


PER CURIAM
      AND NOW, this 18th day of November 2015, the Order of the Commonwealth

Court is hereby AFFIRMED.